                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


ACRISURE HOLDINGS, INC., and                      :
ACRISURE, LLC,                                    :
                                                  :
       Plaintiffs,                                :
                                                  :
       v.                                         :          C. A. No. 18-1514-RGA-MPT
                                                  :
CORY FREY                                         :
                                                  :
       Defendant.                                 :

                           REPORT AND RECOMMENDATION
       INTRODUCTION
I.

       On September 28, 2018, plaintiffs Acrisure Holdings, Inc. (“Acrisure Holdings”)

and Acrisure LLC (“Acrisure LLC”) (collectively, “plaintiffs”) brought this trade secret and

breach of contract action against defendant Cory Frey (“Frey” or “defendant”), alleging

that defendant injured plaintiffs when he left the employment of a non-party subsidiary

of Acrisure LLC, misappropriated confidential information, including a client list, and

began operating an insurance agency in Las Vegas, Nevada, in direct competition with

the non-party subsidiary of Acrisure LLC.1 Plaintiffs pursue six causes of action:

       ·    Count I. Misappropriation under the Defend Trade Secrets Act;2

       ·    Count II. Misappropriation under the Delaware Uniform Trade Secrets Act;3

       ·    Count III. Breach of a covenant not to compete;4

       ·    Count IV. Breach of contractual confidentiality provisions;5

       ·    Count V. Conversion;6 and

       1
         See generally D.I. 1; D.I. 9; D.I. 12.
       2
         D.I. 1 at ¶¶ 26–32.
       3
         Id. at ¶¶ 33–38.
       4
         Id. at ¶¶ 39–43.
       5
         Id. at ¶¶ 44–48.
       6
         Id. at ¶¶ 49–51.
         ·   Count VI. Tortious interference with prospective economic advantage.7

         Presently before the court are the following motions: (1) defendant’s motion to

dismiss the Complaint for lack of subject matter jurisdiction (D.I. 8); (2) defendant’s

motions in the alternative for jurisdictional discovery (D.I. 9) and for transfer to the

United States District Court for the District of Nevada (D.I. 8); (3) plaintiffs motion for a

preliminary injunction (D.I. 15); and (4) defendant’s motion to stay the case at bar

pending resolution of the motion to dismiss (D.I. 19).
   BACKGROUND
I.
                      The parties
                1.
         Frey is a Nevada resident.8 Acrisure Holdings is a Delaware corporation.9

Acrisure LLC is organized under the laws of Michigan and is based in Caledonia,

Michigan.10 Acrisure LLC is a wholly-owned subsidiary of Acrisure Holdings.11 The non-

party subsidiary, Assurance LTD is organized under the laws of Nevada12 and has a

headquarters in Las Vegas, Nevada.13 Assurance LTD is wholly owned by Acrisure

LLC.14




         7
        Id. at ¶¶ 52–56.
         8
        D.I. 1 at ¶ 8.
      9
        D.I. 1 at ¶ 6. The Complaint does not discuss where Acrisure Holdings has a
headquarters. For the purposes of this motion, the court assumes that Acrisure
Holdings is not a resident of Nevada.
      10
         D.I. 1 at ¶ 7.
      11
         Id.
      12
         D.I. 1-2, ex. B at § 8 at 3.
      13
         D.I. 9-1, ex. A at ¶ 7.
      14
         D.I. 1-2, ex. B at § 8 at 3.


                                              2
                     Jurisdiction and venue
              2.
       This court has diversity jurisdiction, pursuant to 28 U.S.C. § 1332, over Counts III

& IV, which claim breaches of the Acrisure Holdings, Inc. Third Amended And Restated

Stockholders Agreement15 (the “Stockholders Agreement”) and the Acrisure Holdings,

Inc. 2013 Equity Inventive Plan, Restricted Series C Preferred Stock Award

Agreement16 (the “Preferred Stock Agreement”). The Complaint alleges that Frey and

plaintiffs are citizens of different states and that the amount in controversy exceeds the

jurisdictional amount.17 This court has supplemental jurisdiction over the remaining

claims under 28 U.S.C. § 1367. 18 The court has personal jurisdiction over Frey, who is

a party to these two contracts, because both contracts contain f orum-selection clauses

identifying Delaware courts for resolution of disputes.19 Venue is proper based upon the

forum-selection clause in the Preferred Stock Agreement.20




       15
           D.I. 1-1, ex. A.
       16
           D.I. 1-2, ex. B.
        17
           28 U.S.C. § 1332(a); D.I. 1 at ¶ 9.
        18
           D.I. 1 at ¶ 9. Plaintiffs also contend that this court has subject matter
jurisdiction over the claims pursuant to 28 U.S.C. §§ 1331 & 1367, with original
jurisdiction over Count I, which arises under federal law, and supplemental jurisdiction
over the remaining claims. Id. However, plaintiffs do not explain how, under this theory
of subject-matter jurisdiction, the court has personal jurisdiction over Frey. Defendant
does not dispute the factual basis for any of these jurisdictional assertions. See
generally D.I. 9.
        19
           D.I. 1 at ¶¶ 10–11.
        20
           D.I. 1-2, ex. B at § 9(i).


                                            3
                     Factual background
              3.
       As is discussed herein, Frey attacks subject matter jurisdiction on a factual basis.

Therefore, the court does not accept plaintiffs’ jurisdictional facts as true and considers

materials outside of the Complaint and the documents attached to it. 21 The key factual

incongruity concerns who employed Frey and, thus, who has been injured by his alleged

acts. In the Complaint, Plaintiffs allege that Frey was employed by “Acrisure” and

alternatively “plaintiffs.”22 Frey disagrees and declares that he was employed by the

non-party subsidiary, Assurance LTD.23 Even the Preferred Stock Agreement, which

plaintiffs attached to the Complaint, supports this conclusion. 24 In their answering brief

in opposition to the motion to dismiss, plaintiffs conceded that Frey worked at

Assurance LTD.25

       Considering the record before the court including the Complaint, Frey’s

Declaration and attached materials, and the parties’ briefing the following facts are

relevant to the pending motions.




       21
          See infra Part III.A.2. & note 78.
       22
          D.I. 1 at ¶¶ 8, 12, 17–18, 30, 38.
       23
          D.I. 9-1, ex. A.
       24
          D.I. 1-2, ex. B at § 8 at 3.
       25
          D.I. 12 at 7–9.


                                               4
                            Frey’s employment at Assurance LTD
                     (a)
       From 2012 through 2015, Frey was employed by Assurance LTD as an

insurance broker in the company’s Las Vegas offices.26 Acrisure LLC acquired

Assurance LTD in December, 2015.27 When this happened, Frey remained an

employee of Assurance LTD.28 In addition, “[a]s incentive compensation, Acrisure

Holdings . . . granted Frey 22,189 shares of the Company’s Series C Preferred

Stock[.]”29 The record shows that, on December 1, 2015, Frey signed two documents

related to his continued employment: (1) an Employment Agreement with Assurance

LTD,30 and (2) the Acrisure Holdings Preferred Stock Agreement.31 Frey remained an

employee of Assurance LTD until January 2018.32
                        The Preferred Stock Agreement
                  (b)
       According to the Complaint, when Frey signed the Preferred Stock Agreement,

he “became bound by [both] the Preferred Stock Agreement and [the] Stockholders

Agreement.”33 The Preferred Stock Agreement includes three relevant provisions.

First, it identifies Frey’s true employer as Assurance LTD, stating that the grant of

shares is related to Frey’s “employment by Assurance, Ltd, a Nevada corporation and a

wholly-owned subsidiary of Acrisure, LLC[.]”34




       26
          D.I. 9-1, ex. A at ¶¶ 9–11.
       27
          Id. at ¶ 12.
       28
          See id. at ¶¶ 12–13 (explaining that Assurance LTD required Frey to sign a
new Employment Agreement in December 2015); D.I. 1 at ¶¶ 2, 16 (discussing the
incentive compensation to Frey issued at the time).
       29
          D.I. 1 at ¶ 2.
       30
          D.I. 9-1, ex. D.
       31
          D.I. 1-2, ex. B.
       32
          D.I. 1 at ¶ 8.
       33
          D.I. 1 at ¶ 2; see also D.I. 1-2, ex. B at § 5(a) (“The Company and Participant
acknowledge and agree that the Shares . . . are subject to and restricted by the
Stockholders Agreement.”).
       34
          D.I. 1-2, ex. B at § 8 at 3 (“Definitions.”).


                                             5
       Second, the Preferred Stock Agreement binds Frey to the Stockholders

Agreement,35 which grants confidentiality and redemption rights to Acrisure Holdings.

For example, in the Stockholders Agreement “[e]ach Stockholder agrees that it will keep

confidential . . . any confidential information obtained from the Company[.]”36 In

addition, when any employee owning “Management shares” terminates employment

with “the Company and its subsidiaries[,]” Acrisure Holdings may redeem “all or any

portion” of those shares.37

       Third, when Acrisure Holdings exercises its redemption rights, the Preferred

Stock Agreement binds the former employee to a one-year covenant not to compete

with Acrisure Holdings “or any subsidiary thereof[.]”38




       35
          Id. at § 5(a) (“The Company and Participant acknowledge and agree that the
Shares (as Restricted Shares and as Vested Shares) are subject to and restricted by
the Stockholders Agreement.”); see also D.I. 1-1, ex. A (Stockholders Agreement).
       36
          D.I. 1-1, ex. A at § 8.2.
       37
          Id. at § 5.1.
       38
          D.I. 1-2, ex. B at § 7 (“[I]n connection with the sale of the Shares to the
Company under the Stockholders Agreement, Participant shall not compete with the
Company or any subsidiary thereof for a period of one year immediately following the
date of sale and purchase of such shares.”).


                                             6
                             Frey left Assurance LTD in January 2018
                     (c)
       On January 17, 2018, Frey left Assurance LTD to start his own employee

benefits firm.39 “Within five business days” of Frey’s departure, plaintiffs allege to have

“received twelve broker of record changes, representing $142,000 of annual

commission revenue[, which] . . . has since grown to $290,000[.]” 40 Plaintiffs contend

that Frey “took a client list with him[,]”41 as well as other “Confidential Information,” and

has since “falsely informed customers that he purchased his book of business from

[Assurance LTD] and that [Assurance LTD] knew and permitted his soliciting of

[Assurance LTD] customers.”42 Six months later, in July 2018, Acrisure Holdings

“exercised its Call Option to purchase all of [Frey’s] Restricted Shares[,]”43 and placed

the proceeds in escrow, pending Frey’s consent to the sale.
                    Procedural background
             4.
       Plaintiffs filed suit on September 28, 2018. 44 On November 12, 2018, Frey

moved to dismiss for lack of subject matter jurisdiction.45 Frey contends that he makes

a factual attack on subject matter jurisdiction and that the court, therefore, may consider

materials outside of the pleading.46 In support of his opening brief on the motion to

dismiss, Frey attached a declaration and other docum entary materials.47 In the

alternative to his motion to dismiss, Frey requested jurisdictional discovery48 as well as

transfer to the United States District Court for the District of Nevada.49
       39
         D.I. 9-1, ex. A at ¶¶ 1, 11; D.I. 1 at ¶ 18.
       40
         D.I. 1 at ¶ 19.
      41
         Id. at ¶ 20.
      42
         Id. at ¶ 21.
      43
         D.I. 1 at ¶ 23.
      44
         D.I. 1.
      45
         D.I. 8; D.I. 9.
      46
         D.I. 9 at 9.
      47
         D.I. 9-1, exs. A–K.
      48
         D.I. 9.
      49
         D.I. 8. On the subject of transfer, Frey has requested, “[s]hould the [c]ourt
conclude that it has subject matter jurisdiction, . . . that the [c]ourt exercise its


                                              7
       On December 6, 2018, plaintiffs moved for a preliminary injunction.50 Thereafter,

on December 17, 2018, defendant moved to stay the case at bar pending resolution of

the motion to dismiss.51 Each of the pending motions is opposed. 52 The district court

referred these motions to the court on November 15,53 December 7,54 and December

19, 2018. 55
      DISCUSSION
II.

       There are two primary motions before the court—a motion to dismiss and a

motion for a preliminary injunction. Since subject matter jurisdiction may be dispositive

of the case at bar, or at least some of the claims, the court turns first to the motion to

dismiss. For the reasons that follow, the court concludes that it does not have subject-

matter jurisdiction over plaintiffs’ claims and, therefore, recommends that the district

court grant defendant’s motion to dismiss. As a result, the court recommends that the

district court deny as moot the other pending motions.




discretionary authority under 28 U.S.C. § 1404(a) and transfer the action to the U.S.
District Court for the District of Nevada in Las Vegas[.]” Id. Plaintiffs oppose the
motion, citing the forum selection clauses in the Stockholders Agreement and the
Preferred Stock Agreement. D.I. 12 at 10–12.
        50
           D.I. 15; D.I. 16.
        51
           D.I. 19; D.I. 20.
        52
           D.I. 12 (opposing the motion to dismiss); D.I. 29 (opposing the motion for
preliminary injunction); D.I. 27 (opposing the motion to stay). One motion in the
alternative, for jurisdictional discovery, D.I. 9 at 12, is unopposed, D.I. 12 at 7–9.
        53
           D.I. 11 (referring the motion to dismiss (D.I. 8), including the motions in the
alternative to transfer (D.I. 8) and for jurisdictional discovery (D.I. 9)).
        54
           D.I. 18 (referring the motion for preliminary injunction (D.I. 15)).
        55
           D.I. 22 (referring the motion to stay (D.I. 19)).


                                              8
              Frey’s Motion to Dismiss
       A.

       Frey moves to dismiss all the claims on the grounds that plaintiffs lack Article III

standing to sue him and, thus, the court lacks subject-matter jurisdiction over the

claims.56 Frey argues that he “was employed by Assurance LTD” and that plaintiffs lack

the particularized injury-in-fact necessary to establish Article III standing.57 Frey

maintains that plaintiffs are attempting to “pierce their own corporate veils [to] argue that

the two corporate entities are, in every sense, a single, integrated enterprise and the

alter ego of [Assurance LTD] . . . for all purposes.”58 In addition, Frey contends, “[t]he

various agreements at issue . . . are not sufficient” to overcome this fundamental

deficiency of standing.59 In support of his motion, Frey offers additional materials and

characterizes his attack on subject matter jurisdiction as “factual” and not “facial.”60

       Plaintiffs respond that Frey’s challenge is facial and the “injuries [that] include a

loss of more than $290,000 of annual commission revenue[]” are “traceable to [Frey.]”61

At the same time, plaintiffs acknowledge that: (1) neither Acrisure LLC nor Acrisure

Holdings operates an insurance brokerage, and (2) the $290,000 in allegedly lost

commissions belong to the non-party subsidiary, Assurance LTD.62 Nonetheless,

according to plaintiffs, the injuries experienced by Assurance LTD translate into losses

of “value” and “goodwill” for Acrisure LLC and Acrisure Holdings.63

       Based upon these arguments, the court begins with the question of whether Frey

attacks subject matter jurisdiction facially or factually.64 With that question addressed,

       56
          D.I. 9 at 9–11.
       57
          Id.
       58
          Id. at 9.
       59
          Id. at 9–11.
       60
          Id. at 9.
       61
          D.I. 12 at 7.
       62
          Id. at 7–9.
       63
          Id. at 8–9.
       64
          See infra Part III.A.2.


                                              9
the court identifies the facts beyond the Complaint that are relevant to subject matter

jurisdiction.65 In light of these facts, the court then addresses each plaintiff’s claims.
                       Standard of Review
                1.
                      (a)     Rule 12(b)(1)

       Under Federal Rule of Civil Procedure 12(b)(1), the court’s jurisdiction may be

challenged either facially, that is, based on the legal sufficiency of the claim, or factually,

based on the sufficiency of jurisdictional facts.66

       “A facial attack . . . is an argument that considers a claim on its face and asserts

that it is insufficient to invoke the subject matter jurisdiction of the court because, for

example, it does not present a question of federal law, or because there is no indication

of a diversity of citizenship among the parties, or because some other jurisdictional

defect is present.”67 “Such an attack can occur before the moving party has filed an

answer or otherwise contested the factual allegations of the complaint.”68 Where there

is a facial attack on jurisdiction, “the court must only consider the allegations of the

complaint and documents referenced therein and attached thereto, in the lig ht most

favorable to the plaintiff.”69 Dismissal for a facial attack to jurisdiction is “proper only

when the claim ‘clearly appears to be immaterial and made solely for the purpose of

obtaining jurisdiction or . . . is wholly insubstantial and frivolous.’”70



       65
          See infra Part III.A.3.
       66
          Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)
(“At the outset we must emphasize a crucial distinction, often overlooked, between
12(b)(1) motions that attack the complaint on its face and 12(b)(1) motions that attack
the existence of subject matter jurisdiction in fact, quite apart from any pleadings.”); see
also 2 Moore’s Federal Practice § 12.30[4] (3d ed. 1997) [hereinafter Moore].
       67
          Constitution Party of Pennsylvania v. Aichele, 757 F.3d 347, 358 (3d Cir.
2014).
       68
          Id. (citing Mortensen, 549 F.3d at 889–92).
       69
          Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000) (citations
omitted).
       70
          Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1408–09 (3d Cir. 1991)
(quoting Bell v. Hood, 327 U.S. 678, 682 (1946)).


                                               10
       “A factual attack, on the other hand, is an argument that there is no subject

matter jurisdiction because the facts of the case—and here the District Court may look

beyond the pleadings to ascertain the facts—do not support the asserted jurisdiction.” 71

“[F]or example, while diversity of citizenship might have been adequately pleaded by the

plaintiff, the defendant can submit proof that, in fact, diversity is lacking.”72 Where there

is a factual attack, the court is not “confine[d] to the allegations in the . . . complaint, but

[may] consider affidavits, depositions, and testimony to resolve factual issues bearing

on jurisdiction.”73 Under that circumstance, “no presumptive truthfulness attaches to

plaintiff’s allegations, and the existence of disputed material facts will not preclude the

trial court from evaluating for itself the merits of the jurisdictional claims.”74




       71
          Constitution Party, 757 F.3d at 358.
       72
          Id. (citing Mortensen, 549 F.3d at 891).
       73
          Gotha v. United States, 115 F.3d 176, 179 (3d Cir. 1997); Mortensen, 549 F.2d
at 891–92.
       74
          Carpet Grp. Int’l v. Oriental Rug Importers Ass’n, Inc., 227 F.3d 62, 69 (3d Cir.
2000) (quoting Mortensen, 549 F.2d at 891). Usually, subject matter jurisdiction is
decided at the outset of a case, however, “the truth of jurisdictional allegations need not
always be determined with finality at the threshold of litigation.” Moore at § 12.30[1].
For example, “[n]ormal practice permits a party to establish jurisdiction at the outset of a
case by means of a nonfrivolous assertion of jurisdictional elements, and any litigation
of a contested subject-matter jurisdictional fact issue occurs in comparatively summary
procedure before a judge alone (as distinct from litigation of the same fact issue as an
element of the cause of action, if the claim survives the jurisdictional objection).”
Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 537–38
(1995).


                                               11
                            Standing
                     (b)
       “In essence the question of standing is whether the litigant is entitled to have the

court decide the merits of the dispute or of particular issues.”75 “This inquiry involves

both constitutional limitations on federal-court jurisdiction and prudential limitations on

its exercise.”76 “The requirement of standing ‘focuses on the party seeking to get his

complaint before a federal court and not on the issues he wishes to have

adjudicated.’”77 “A motion to dismiss for want of standing is properly brought pursuant

to Rule 12(b)(1), because standing is a jurisdictional matter.”78




       75
          Warth v. Seldin, 422 U.S. 490, 498 (1975).
       76
          Id. (citations omitted).
       77
          Valley Forge Christian Coll. v. Americans United for Separation of Church &
State, Inc., 454 U.S. 464, 484 (1982) (quoting Flast v. Cohen, 392 U.S. 83, 99 (1968)).
       78
          In re Schering Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d
235, 243 (3d Cir. 2012) (internal quotation marks and alterations omitted) (citing
Ballentine v. United States, 486 F.3d 806, 810 (3d Cir.2007)).


                                             12
                                    Article III standing
                             (i)
       “[T]he irreducible constitutional minimum of standing contains three elements.”79

“First, the plaintiff must have suffered an ‘injury in fact’—an invasion of a legally

protected interest which is (a) concrete and particularized, and (b) actual or imminent,

not conjectural or hypothetical.”80 “Second, there must be a causal connection between

the injury and the conduct complained of—the injury has to be ‘fairly traceable to the

challenged action of the defendant, and not the result of the independent action of some

third party not before the court.’”81 “Third, it must be ‘likely,’ as opposed to merely

‘speculative,’ that the injury will be ‘redressed by a favorable decision.’”82 “The party

invoking federal jurisdiction bears the burden of establishing these elements.”83




       79
           Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (footnote, citations, and
internal quotation marks omitted).
        80
           Id. (citations and internal quotation marks omitted). The Lujan Court stated
that “[b]y particularized, we mean that the injury must affect the plaintiff in a personal
and individual way.” Id. at 560 n.1.
        81
           Id. at 560 (quoting Simon v. E. Kentucky Welfare Rights Org., 426 U.S. 26,
41–42 (1976)).
        82
           Id. at 561 (quoting Simon, 426 U.S. at 43).
        83
           Id. (citations omitted).


                                             13
                       Frey factually attacks subject-matter jurisdiction
                2.
         As a preliminary matter, the court must determine whether Frey presents a facial

or a factual attack to subject matter jurisdiction.84 The Complaint alleges that the case

at bar “arises out of [Frey’s] departure from employment with [p]laintiffs and his

concurrent breach of contractual duties to [p]laintiffs[,]”85 and that Frey “acquired []

Confidential Information through his employment for [p]laintiffs[.]”86 These allegations

create the impression that Frey was employed by both Acrisure LLC and Acrisure

Holdings at the same time. However, the Complaint also alleges specifically that Frey

“was employed as a salesperson for Acrisure [LLC] until January 2018.”87 Moreover,

the Preferred Stock Agreement, which plaintiffs attached to the Complaint, states plainly

that Frey was employed by yet another entity, the non-party subsidiary, Assurance

LTD.88

         In view of these materials, Frey argues, that “[p]laintiffs’ allegations of injury are

incomplete, misleading and in some cases, inaccurate.” 89 He maintains that the facts

underlying jurisdiction are in doubt and that additional materials are necessary to

resolve the question of subject matter jurisdiction.90 In support, Frey has submitted a

signed declaration to which he has attached several supporting documents,91 including

a copy of his Employment Agreement with Assurance LTD.92 The gravamen of Frey’s


         84
          E.g., Schering Plough, 678 F.3d at 243 (citing Mortensen, 549 F.2d at 891).
         85
          D.I. 1 at ¶ 12.
       86
          Id. at ¶¶ 30, 38. These alleged facts account for five of the six counts in the
Complaint.
       87
          D.I. 1 at ¶ 8; ¶¶ 17–18.
       88
          D.I. 1-2, ex. B at § 8 at 3 (referring specifically to Frey’s “employment by
Assurance, Ltd, a Nevada corporation and a wholly-owned subsidiary of Acrisure, LLC,
a subsidiary of [Acrisure Holdings.]”).
       89
          D.I. 9 at 9 (citing Harrison v. Soroof Int’l, Inc., 320 F. Supp. 3d 602, 610 (D.
Del. 2018)).
       90
          D.I. 9 at 9.
       91
          D.I. 9-1, exs. A–K.
       92
          Id., ex. D.


                                                14
factual attack on subject-matter jurisdiction is his averment that he was employed by

Assurance LTD, “not Acrisure Holdings and/or Acrisure LLC[.]” 93

        Plaintiffs argue that the “motion is more properly understood as a facial attack

because [Frey] contends that the Complaint lacks sufficient allegations to establish

standing.”94 However, plaintiffs offer no citation, or explanation, for this position.95 In

addition, plaintiffs do not dispute the authenticity or the validity of the documents Frey

introduced, nor do they seek to strike these materials from the record.96 Plaintiffs also

do not seek leave to amend the Complaint.97 Indeed, plaintiffs maintain in their

answering brief that: (1) Assurance LTD is a subsidiary of Acrisure LLC, and (2) Frey

was employed by Assurance LTD.98

        To be sure, there is no evidence of a facial attack on subject-matter jurisdiction.

Frey does not challenge any of the jurisdictional bases identified in the Complaint.99

Instead, Frey submitted a signed declaration and sought to introduce materials into the

record challenging the factual basis for plaintiffs’ standing in the case at bar. 100 The

court, consequently, concludes that Frey has made a factual attack on subject matter

jurisdiction.101
        93
           D.I. 9 at 9.
        94
           D.I. 12 at 6.
        95
           Id.
        96
           See generally D.I. 12.
        97
           Id.
        98
           D.I. 12 at 8.
        99
           D.I. 9 at 8–11 (arguing why plaintiffs do not have standing under Article III).
        100
            Id.
        101
            Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016) (citation omitted)
(“Here, because it submitted a signed declaration disputing Davis’s factual allegations,
Assurant has mounted a factual challenge to subject matter jurisdiction.”); Int’l Ass’n of
Machinists & Aerospace Workers v. Nw. Airlines, Inc., 673 F.2d 700, 711 (3d Cir. 1982)
(“Northwest’s motion was supported by a sworn statement of facts. It therefore must be
construed as a factual, rather than a facial attack on the court’s subject matter
jurisdiction under Fed. R. Civ. P. 12(b)(1).”); cf. Constitution Party, 757 F.3d at 358
(citing Mortensen, 549 F.2d at 892 n.17) (finding an attack on subject matter jurisdiction
to be facial when defendant “filed the attack before it filed any answer to the Complaint
or otherwise presented competing facts.”); CNA v. United States, 535 F.3d 132, 145 (3d


                                             15
                     Other facts relevant to subject-matter jurisdiction
              3.
       Based upon Frey’s factual attack to plaintiffs’ standing, the court looks beyond

the pleadings and considers the related briefing, the conflicting facts in the Preferred

Stock Agreement, and other relevant materials to determine its own jurisdiction to hear

the case at bar. 102 By this point, it is clear that the parties agree that Frey was

employed by Assurance LTD, and not “plaintiffs” or Acrisure LLC.103 However, the lack

of dispute over this fact does not end the court’s factual inquiry into subject-matter

jurisdiction. For instance, the record also contains inconsistent and conf licting

allegations as to whose client list was allegedly taken and, thus, who suffers the

relevant injury-in-fact necessary to establish standing.104




Cir. 2008) (finding the district court to be “correct” in treating the issue under 12(b)(1)
but concluding that “[t]here are here no factual disputes that are relevant to determining
subject matter jurisdiction.”); but cf. Schering Plough, 678 F.3d at 243 (The Third Circuit
has reasoned that when evaluating under Rule 12(b)(1) “whether a complaint
adequately pleads the elements of standing, courts apply the standard of reviewing a
complaint pursuant to a Rule 12(b)(6) motion to dismiss for failure to state a claim[.]”);
Finkelman v. Nat’l Football League, 810 F.3d 187, 194 (3d Cir. 2016) (applying 12(b)(6)
standards to the “three elements of Article III standing.”).
       102
           E.g., Mortensen, 549 F.2d at 891.
       103
           See supra Part II.3. (a)
       104
           For example, Frey argues that plaintiffs do not have standing to sue, because
they do not “hold legal title to the trade secrets and confidential information that
allegedly was taken.” D.I. 9 at 10.


                                              16
                              The client list belongs to the non-party subsidiary,
                      (a)
                              Assurance LTD
       Plaintiffs allege in the Complaint that the client list belongs to plaintiffs.105 This is

a fact that Frey disputes—he contends that Assurance LTD is the true owner of the

client list.106 In the answering brief, Plaintiffs do not directly identify Assurance LTD as

the owner of the client list but nonetheless clarify that their allegation is that Frey took a

“client list of Acrisure[ LLC’s] subsidiary[.]”107 There is little doubt in the briefing that

Assurance LTD is the subsidiary in question. Taken together, the record broadly

supports the conclusion that the client list Frey is alleged to have taken belongs to

Assurance LTD.

       First, in the Employment Agreement, Assurance LTD claims ownership of the

“business” with customers that Frey developed and maintained.108 The Employment

Agreement also defines “Confidential Information” to include “customer lists, [and] the

needs and demands of customers[.]”109 Frey is required to keep this information

confidential, and upon termination of his employment, he is to immediately return it.110

In addition, the Employment Agreement subjects Frey to a two-year long covenant not

to solicit or interfere with Assurance LTD’s customers.111 Assurance LTD relies on the




       105
           E.g., D.I. 1 at ¶ 50 (alleging that the “Confidential Information” is “[p]laintiffs’
personal property[.]”). For the purposes of the motion to dismiss, the court uses the
terms “client list” and “confidential information” interchangeably.
       106
           D.I. 9 at 11; see also id. at 1, 6.
       107
           D.I. 12 at 7; see also D.I. 9-1. ex. H at 2 (alleging in Acrisure Holdings’
January 22, 2018 demand letter that Frey “had access to confidential and proprietary
information of Assurance [LTD]” and that he “may have taken [] documents, records,
information, software or other property of Assurance[.]”).
       108
           D.I. 9-1, ex. D at § 1 (“All business [Frey] develops and secures . . . and all
business [he] services during the term of this Agreement shall be the exclusive property
of [Assurance LTD].”).
       109
           Id. at § 8.
       110
           Id. at § 9.
       111
           Id. at § 10(a)(i)–(ii).


                                               17
Employment Agreement to both claim ownership of the confidential information and to

protect it.

        Second, in light of the undisputed facts concerning Frey’s employment, plaintiffs’

allegations leave no doubt that Assurance LTD owns the client list. The relevant portion

of plaintiffs’ misappropriation claims are generally that: (1) Frey was employed as an

insurance salesperson; 112 (2) Frey misappropriated a client list from his employer;113 and

(3) armed with this client list, Frey left his employment and solicited some of his former

employer’s clients and convinced them to do business with him in his new venture.114

Since Frey was employed by Assurance LTD, it follows that the client list he allegedly

took must be the property of Assurance LTD. Thus, the court concludes that the

“Confidential Information” discussed in the Complaint, including the client list, is

Assurance LTD’s property.

        With a better understanding of the facts before it, the court turns to the question

of whether plaintiffs have sufficiently pleaded the elements of Article III standing for both

Acrisure LLC and Acrisure Holdings. Broadly speaking, plaintiffs put forward two

theories of injury: (a) misappropriation of confidential information, under various causes

of action including trade secret statutes, breach of contract, and tort (Counts I, II, IV, V,

and VI), and (b) breach of a covenant not to compete (Count III). The court addresses
these two groups of claims in the above order.




        112
            D.I. 1 at ¶ 2.
        113
            Id. at ¶ 3.
        114
            Id.


                                             18
                      Misappropriation
               4.
       Plaintiffs statutory misappropriation claims, Counts I and II, hinge on Frey’s

alleged misappropriation of confidential information acquired “through his

employment[,]”115 which “has caused and will continue to cause injury and damages to

[p]laintiffs.”116 The contractual claim, Count IV, is based on the Stockholders Agreement

between Frey and Acrisure Holdings in which Frey is alleged to have breached this

contract “by misappropriating the Confidential Information to the detriment of

[p]laintiffs.”117 Plaintiffs’ conversion claim, Count V, is based on the premise that Frey

allegedly “wrongfully assumed dominion and control over [p]laintiffs’ personal property”

(the client list), leading to injury and damages.118 Finally, in their tortious interference

with prospective economic advantage claim, Count VI, plaintiffs allege that “[d]efendant

improperly used the Confidential Information” to compete with plaintiffs, which caused

them “actual damages, including lost profits[.]”119

       Frey challenged the factual basis for these claims, namely that he was employed

by a third party, Assurance LTD, and that the only injury alleged “is a financial injury

suffered by . . . Assurance LTD.”120 Plaintiffs responded by addressing only the

contractual causes of action121—plaintiffs did not discuss any alleged injuries-in-fact

related to Counts I, II, V, and VI. 122
       115
           Id. at ¶¶ 30, 38.
       116
           Id. at ¶¶ 31, 38.
       117
           Id. at ¶ 47.
       118
           Id. at ¶¶ 50–51.
       119
           Id. at ¶¶ 53–56.
       120
           D.I. 9 at 10.
       121
           D.I. 12 at 7 (“Plaintiffs demonstrated that they suffered an ‘injury in fact’. . . .
as a result of [d]efendant’s violations of the Preferred Stock Agreement and
Stockholders Agreement, [and that p]laintiffs suffered injuries[, which] . . . include a loss
of more than $290,000 of annual commission revenue[.]”); id. at 8 (“Plaintiffs seek relief
based on Defendant’s clear violations of the Preferred Stock Agreement and the
Stockholders Agreement.”).
       122
           As discussed above, plaintiffs take the position that Frey makes a facial attack
on subject matter jurisdiction. See supra Part III.A.2. & notes 94–95. Thus, plaintiffs
contend that they have demonstrated subject matter jurisdiction under the more


                                              19
                             Counts I, II, V, and VI
                      (a)
       By failing to rebut Frey’s factual challenge to plaintiffs’ standing as to the causes

of action discussed in Counts I, II, V, and VI of the Complaint, plaintiffs have not carried

their burden to prove the existence of subject matter jurisdiction as to these claims.123

However, for completeness the court includes the following analysis.

       As to Counts I, II, V, and VI, it is not clear what injury, if any, either plaintiff has

suffered as a result of the alleged misappropriation of the “Confidential Information,”

including the client list. In the “Acrisure” corporate structure, Acrisure Holdings is the

corporate parent, and Acrisure LLC is “a wholly-owned subsidiary” of it.124 Plaintiffs

state that Acrisure LLC is not in the business of selling insurance125 and that it operates

through subsidiaries, such as Assurance LTD.126

       Of course, the facts in the record demonstrate that Assurance LTD has allegedly

suffered an injury, in the form of lost revenues, from the alleged misappropriation.127

Frey maintains that an injury to Assurance LTD is not legally the same as an injury to its

corporate parents. 128 As a result, Frey contends, both plaintiffs lack standing, because



favorable Rule 12(b)(6) standards. E.g., D.I. 12 at 8 (“Taken in the light most favorable
to [p]laintiffs[.]”).
        123
            Mortensen, 549 F.2d at 891 (“[T]he plaintiff will have the burden of proof that
jurisdiction does in fact exist.”); see also Petruska v. Gannon Univ., 462 F.3d 294, 302
n.3 (3d Cir. 2006).
        124
            D.I. 1 at ¶ 7.
        125
            D.I 12 at 7–9.
        126
            Id. at 8.
        127
            E.g. D.I. 12 at 7 (citing D.I. 1 at ¶ 19) (“Plaintiffs alleged that as a result of
[d]efendant’s violations of the Preferred Stock Agreement and Stockholders Agreement,
[p]laintiffs suffered injuries personal to [p]laintiffs. These injuries include a loss of more
than $290,000 of annual commission revenue, which is certain to increase given that
Frey likely took a client list of Acrisure’s subsidiary with him when he left Acrisure’s
employment.”).
        128
            D.I. 9 at 10–11. For example, Frey argues that “[a]ll of Acrisure’s claims
depend on proof that it, independently and individually, possesses title to the trade
secrets and other unidentified confidential information that is the basis for Counts I, II,
IV, V, and VI.” Id. at 10 (emphasis and citation omitted).


                                               20
they have failed to plead an injury-in-fact.129 Plaintiffs aver in response that “Acrisure’s

revenue and value as a company is reliant on the health and success of its subsidiaries.

. . . its value is contingent on being able to protect the confidential information and

goodwill it is buying.”130 Although plaintiffs characterize “Acrisure” as a single corporate

entity, the court must look for an injury-in-fact as to each plaintiff.

       Starting with Acrisure LLC, plaintiffs argue that Acrisure LLC will likely see a loss

in revenues or “value” associated with the allegedly lost revenues at Assurance LTD.131

However, the “legally protected interest” 132 in the lost revenues associated with the

client list belongs to Assurance LTD and does not translate into a distinct interest f or its

corporate parent, Acrisure LLC. 133 “Wrongdoing to a subsidiary does not confer




       129
            Id.
       130
            D.I. 12 at 8.
        131
            Id.
        132
            Lujan, 504 U.S. at 560 (“[T]he plaintiff must have suffered . . . an invasion of a
legally protected interest[.]”).
        133
            See, e.g., Warth, 422 U.S. at 499 (citations omitted) (“[E]ven when the plaintiff
has alleged injury sufficient to meet the ‘case or controversy’ requirement, this Court
has held that the plaintiff generally must assert his own legal rights and interests, and
cannot rest his claim to relief on the legal rights or interests of third parties.”).


                                              21
standing upon the parent company, even where the parent is the sole shareholder of

the subsidiary.”134

       The claim by Acrisure LLC’s corporate parent, Acrisure Holdings, is even more

remote. For the same reasons discussed above, Acrisure Holdings’ claims of injury are

far too indistinct and nonparticular to establish standing.135 Taken together, the court

concludes that Acrisure LLC and Acrisure Holdings do not have standing to sue for the

alleged misappropriation of Assurance LTD’s confidential information. Thus, the court

does not have subject matter jurisdiction over Counts I, II, V, and VI as they relate to

both plaintiffs.




       134
            Tullett Prebon, PLC v. BGC Partners, Inc., No. CIV.A.09-5365 (SRC), 2010
WL 2545178, at *4 (D.N.J. June 18, 2010) (citations om itted), aff’d, 427 Fed. Appx. 236
(3d Cir.2011). See also Aetna U.S. Healthcare, Inc. v. Columbia Cas. Co., No. CIV. A.
99-596, 1999 WL 554606, at *3 (E.D. Pa. July 20, 1999) (finding a corporate parent to
not have standing to sue on behalf of its subsidiary); CRC Health Grp., Inc. v. Town of
Warren, No. 2:11-CV-196-DBH, 2014 WL 2444435, at *31 (D. Me. Apr. 1, 2014) (“The
facts that are properly in evidence for purposes of summary judgment point to one
conclusion: that [the corporate parent] suf fered no injury distinct from that suffered by
[its subsidiary].”); see cf. Hologic, Inc. v. Minerva Surgical, Inc., 163 F. Supp. 3d 118,
121 (D. Del. 2016) (emphasis and internal quotation marks omitted) (citing Arachnid,
Inc. v. Merit Industries, Inc., 939 F.2d 1574, 1579 (Fed.Cir.1991)) (“The general rule is
that one seeking to recover money damages for infringement of a United States patent
(an action ‘at law’) must have held the legal title to the patent during the time of
infringement.”); Site Microsurgical Sys., Inc. v. Cooper Companies, Inc., 797 F. Supp.
333, 338–39 (D. Del. 1992) (“The Court declines to find a mere parent-subsidiary
relationship or a mere anticipation of a sale to be sufficient to confer standing to sue for
alleged patent infringement.”).
        135
            See supra note 135.


                                             22
                             Count IV—breach of confidentiality provisions of the
                      (b)
                             Stockholders Agreement
        Turning to Count IV, plaintiffs’ claim for breach of the Acrisure Holdings

Stockholders Agreement, this contract states that “[e]ach Stockholde r agrees that it will

keep confidential and will not disclose, divulge or use for any purpose, other than to

monitor its investment in [Acrisure Holdings] and its subsidiaries, any confidential

information obtained from [Acrisure Holdings.]”136 Plaintiffs allege that Frey breached

this contract and that this “has caused and will continue to cause injury and damages to

[p]laintiffs.”137

        Frey argues that plaintiffs cannot be a victim of breach of contract if they do “not

hold legal title to the trade secrets and confidential information that allegedly was

taken[,]” absent which plaintiffs lack standing.138 By extension, Frey explains, the injury

attributed to the breach of contract claim is, therefore, the legal right of a third party.139

Plaintiffs maintain that there is a connection between the alleged harm (Assurance

LTD’s lost revenues) and an injury to plaintiffs, namely that plaintiffs lost “value” and

“goodwill” when Frey allegedly took a client list and opened a competing insurance

agency.140




        136
           D.I. 1-1, ex. A at § 8.2 at 20 (“Confidentiality”). Defendant challenges this and
declares that he did not receive any confidential information from Acrisure Holdings,
D.I. 9-1, ex. A at ¶¶ 17–19, but this addresses the merits of the misappropriation claims
and not the question of standing.
       137
           D.I. 1 at ¶ 48.
       138
           D.I. 9 at 10–11 (citing In re Majestic Star Casino, LLC, 716 F.3d 736, 748 (3d
Cir. 2013)).
       139
           D.I. 9 at 10–11.
       140
           D.I. 12 at 8–9.


                                              23
                                    Acrisure LLC
                            (i)
       First of all, Acrisure LLC is not a party to either the Stockholders Agreement141 or

the Preferred Stock Agreement.142 As a non party, Acrisure LLC cannot allege an

injury-in-fact arising from a breach of either of these contracts. Indeed, the relevant

portions of the Complaint do not include any factual allegations related to Acrisure

LLC.143 Thus, the court concludes that Acrisure LLC does not hav e standing to sue for

breach of contract and that, therefore, the court does not have subject matter

jurisdiction over Acrisure LLC’s Count IV.
                                  Acrisure Holdings
                            (ii)
       Unlike the other misappropriation claims,144 in which plaintiffs allege a vague

injury arising out of Assurance LTD’s rights,145 Acrisure Holdings is a party to both

contracts and can assert a “legally protected interest” 146 in enforcing those contracts.

For example, Acrisure Holdings alleges a violation of its interests based upon Frey’s

alleged breach of the confidentiality provisions of the Stockholders Agreement.147

       However, like the other misappropriation claims, the alleged injury is remote and

not particular to Acrisure Holdings. Regardless of whether the alleged injuries to

Assurance LTD are characterized as lost revenues,148 lost goodwill,149 or lost value,150

any injury to its corporate grandparent, Acrisure Holdings, is directly linked to those

       141
            D.I. 1-1, ex. A.
       142
            D.I. 1-2, ex. B.
        143
            D.I. 1 at ¶¶ 39–48.
        144
            As discussed above, in these misappropriation claims, plaintiffs are asserting
the legal right of what the facts show to be Assurance LTD and not a legal right of either
plaintiff. See supra Part III.A.4. (a) .
        145
            In the trade secret misappropriation and tort claims (Counts I, II, V, and VI) the
alleged injury is based on an intrusion into Assurance LTD’s legally-protected interest.
        146
            Lujan, 504 U.S. at 560 (“[T]he plaintiff must have suffered . . . an invasion of a
legally protected interest[.]”).
        147
            D.I. 1 at ¶¶ 44–48; D.I. 1-1, ex. A at § 8.2.
        148
            D.I. 1 at ¶ 19.
        149
            D.I. 12 at 8–9. Plaintiffs do not plead lost goodwill in the Complaint.
        150
            Id. Plaintiffs do not plead lost value in the Complaint.


                                             24
injuries. Plaintiffs have not alleged an injury to Acrisure Holdings that is distinct from

Assurance LTD’s injuries. Thus, based upon the confidentiality provision in the

Stockholders Agreement, the alleged injuries to Assurance LTD do not add up to a

particularized injury-in-fact for Acrisure Holdings.151

       For these reasons, the court concludes that Acrisure Holdings does not have

standing to sue, under breach of contract, for the alleged misappropriation of Assurance

LTD’s confidential information. Therefore, the court does not have subject matter

jurisdiction over Acrisure Holdings’ Count IV.
                      Covenant not to compete—Count III
               5.
       Frey and Acrisure Holdings are parties to the Preferred Stock Agreement, which

includes the following provision:
                      Covenant. Participant acknowledges and agrees
              7.
              that in connection with the sale of the Shares to the
              Company under the Stockholders Agreement, Participant
              shall not compete with the Company or any subsidiary
              thereof for a period of one year immediately following the
              date of sale and purchase of such shares. . . . 152
Plaintiffs allege that “the Company”153 exercised the “Call Option” under the

Stockholders Agreement to purchase Frey’s stock on July 18, 2018 and that, thereafter,

Frey has been in breach of this provision of the Preferred Stock Agreement by operating
an insurance agency that competes with Assurance LTD.154 Plaintiffs allege that this

breach “has caused and will continue to cause injury and damages to [p]laintiffs.”155

The court addresses the covenant not to compete as to each plaintiff.



       151
           Warth, 422 U.S. at 499 (citations omitted) (“A federal court’s jurisdiction
therefore can be invoked only when the plaintiff himself has suffered ‘some threatened
or actual injury resulting from the putatively illegal action[.]’”).
       152
           D.I. 1-2, ex. B at ¶ 7 at 3 (emphasis added).
       153
           Presumably, this is Acrisure Holdings.
       154
           D.I. 1 at ¶¶ 22–25.
       155
           Id. at ¶ 43.


                                              25
                              Acrisure LLC
                      (a)
       As discussed above with respect to Count IV, Acrisure LLC is not a party to the

Preferred Stock Agreement. Therefore, Acrisure LLC does not have standing to sue for

breach of contract, and the court does not have subject matter jurisdiction over Acrisure

LLC’s Count III.
                              Acrisure Holdings
                      (b)
       Frey contends that Acrisure Holdings is “the only entity that could theoretically

have a claim” for the alleged violation of the non-competition provision.156 However, he

argues, the alleged injury to Assurance LTD is insufficient for the corporate

grandparent’s Article III standing, because “[p]arties cannot create constitutional

standing through contract.”157 Plaintiffs contend that “Acrisure Holdings . . . may [] sue

on its own behalf to recover damages caused by [Frey’s] breach of his covenant not to

compete against a subsidiary of Acrisure [LLC], and to enjoin further competition

against . . . [Assurance LTD].”158 In the case at bar, plaintiffs essentially argue that, by

agreeing to the covenant not to compete, Frey has consented to the court’s subject

matter jurisdiction over a variety of claims involving injuries by various subsidiaries that

are not parties to the contract. 159 Frey replies by calling this argument “a transparent

attempt to establish standing artificially[.]”160



       156
            D.I. 9 at 11.
       157
            D.I. 9 at 11 & n.4 (citing Lujan, 504 U.S. at 560–61); see also D.I. 13 at 4
(citing Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702
(1982)) (“Just as parent companies cannot bootstrap themselves into federal court by
riding their subsidiaries’ coat tails, parties cannot establish federal subject matter
jurisdiction by contract, consent or waiver.”).
        158
            D.I. 12 at 8. Plaintiffs make this assertion indirectly, by averring that it is
Frey’s burden to disprove these facts. Id. at 8. In fact it is plaintiffs’ burden to prove
that subject matter jurisdiction exists. E.g., supra note 83. For reference, Plaintiffs refer
to Acrisure Holdings, Inc. as “Acrisure Holdings” and Acrisure LLC as “Acrisure.” D.I. 12
at 1.
        159
            D.I. 12 at 8.
        160
            D.I. 13 at 4.


                                                26
       Plaintiffs are correct that Acrisure Holdings may sue to recover damages for

breach of the covenant not to compete, but, as with the other claims, plaintiffs have not

alleged that Acrisure Holdings has suffered an injury-in-fact.161 Moreover, Acrisure

Holdings cannot rely on a contract to claim Assurance LTD’s injuries as its own—“It is

well-settled that an admission or consent to jurisdiction is insufficient to vest a federal

court with proper subject matter jurisdiction over a plaintiff’s claims.”162 Therefore, the

court concludes that it does not have subject matter jurisdiction over Acrisure Holdings’

Count III.
                        Conclusion
               6.
       For the above reasons, the court recommends that the district court grant the

motion to dismiss Counts I–VI as to both plaintiffs.163
             Other Motions
      B.

       In light of the above recommendation, Frey’s motion to stay as well as his

motions in the alternative for jurisdictional discovery and to transfer are moot. Since the

court has concluded that it lacks subject-matter jurisdiction over plaintiffs’ claims,

plaintiffs’ motion for a preliminary injunction is also moot.
        CONCLUSION
III.

       For the aforementioned reasons, court recommends that the district court

GRANT Frey’s motion to dismiss (D.I. 8). With respect to Frey’s motions to transfer
(D.I. 8), for jurisdictional discovery (D.I. 8), and to stay (D.I. 19), the court recommends

that the district court DENY these motions as moot. For the same reasons, the court

recommends that the district court DENY as moot plaintiffs’ motion for a preliminary

injunction (D.I. 15).
       161
          D.I. 12 at 7–9.
       162
          Bd. of Educ. of Appoquinimink Sch. Dist. v. Johnson, 543 F. Supp. 2d 351,
354 (D. Del. 2008) (citing Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de
Guinee, 456 U.S. at 702).
      163
          D.I. 8.


                                              27
         Pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72 (b)(1), and D. Del. LR

72.1, any objections to the Report & Recommendation shall be filed within fourteen (14)

days limited to ten (10) pages after being served with the same. Any response shall be

limited to ten (10) pages and filed within fourteen days thereafter.

         The parties are directed to the Court’s Standing Order in Non-Pro Se Matters for

Objections Filed under Fed. R. Civ. P. 72 dated October 9, 2013, a copy of which is

found on the Court’s website (www.ded.uscourts.gov).




Dated:     March 25, 2019                             /s/ Mary Pat Thynge
                                                          Chief U.S. Magistrate Judge




                                             28
